DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 06/07/2019 has been considered by the Examiner and made of record in the application file.
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Erez et al. discloses systems and methods for graphical representation of corporate networks are provided. The graphical representation may be used to present corporate information, e.g., corporate reporting structure, employee keywords, etc. The graphical representation may include nodes whose sizes are based on the corporate data, such as the number of direct reports, or frequencies of keywords appearances. The graphical representation may also include multi-layer corporation information. Further, the graphical representation may present a subset of corporate data in response to user inputs.
Ebner et al. discloses a team matching system.  Specifically, the prior art discloses determining new teams. Personality data associated with one or more individuals is received. The personality data is used to select a candidate from the one or more individuals for placement on a new team associated with a project or to match the candidate to an existing team. Performance data for one or more existing teams on one or more existing projects is received. Team preference data is received that identifies an importance value associated with each team aspect of one or more team aspects used in a determination of the new team or for the existing team. A new team for the project or an update to the existing team is determined using machine learning and based on the personality data, the performance data, and the team preference data.
Kannan et al. discloses a system and method for multidisciplinary team collaboration may include an algorithm for determining suitable relationships between the team members; a visualization interface for illustrating and managing members in separate groups according to their profiles, expertise, work output, and/or project roles; and the analysis of how members interact and use knowledge content. In the disclosed method, lived-work practices and/or knowledge content may be incorporated in the system to account for human behavior and expand upon existing documented work processes.
Baron et al. discloses on-line expert provision.  Specifically, the prior art discloses  a networked system of terminals and servers includes one or more customer terminals, one or more customer service expert terminals and communications links enabling communication between selected ones of the customer and expert terminals. Each of the customer and expert terminals supports two-way transmission of audio, video and other data. A peer-to-peer link is established between the selected customer and expert terminals to facilitate communications. Selected data are sent through a system server. The system thereby enables customers and experts to interact with each other in a natural conversational manner. The system thereby enables businesses and other organizations to provide effective customer support to their customers wherever located, using a customer support staff that need not be physically located at the customer's location.
Ehler et al. discloses a system and method are provided for reviewing employees of a company that includes displaying a grid with potential along one axis and performance along a second axis, and placing each of a select group of employees in one of the boxes defined by the grid. The employees may be moved from one box to another box and the employees may be displayed with an indication of previous box placement. The movements may be tentative then confirmed. The number of employees permitted in a box may be dependent on organizational business needs. A side-by-side comparison of two or more employees may be provided based on organizational needs, e.g. the needs of a position. Rules may be defined for placing employees in boxes based on different evaluation criteria used by different local human resource centers. The preparation and follow-up of employee review meetings may be provided for.
Beringer et al. discloses compiling user profile information from multiple sources.  Specifically, the prior art discloses collecting profile information implicitly and explicitly from structured data sources; collecting profile information implicitly from unstructured data sources; and importing profile information inherited from collaborative entities with which the user is associated.
Du et al. discloses receiving a task including structured data and unstructured data, processing the task to generate a current task object, the current task object comprising a plurality of task attributes, retrieving a previous task object, for each task attribute of the plurality of task attributes, calculating a task attribute similarity value based on a corresponding task attribute of the previous task object, determining whether a rule is applicable to a task similarity calculation, weighting each of the plurality of task attribute similarity values using a plurality of weight values, wherein a first weight value applied to a first task similarity value is different than a second weight value applied to a second task similarity calculation when determining that the rule is applicable to the task similarity calculation, calculating a task similarity value, and providing the task similarity value to be displayed on a display.
Hu discloses systems and methods for task-based tagging and resource classification, which allow tags or metadata to emerge from execution of work-related tasks and activities. In certain embodiments, tags can be automatically extracted from activities performed, for example utilizing a textual description of tasks carried out by an employee. Accumulated tags can then be utilized to describe enterprise resources. Automatic tagging or metadata annotation can be integrated with everyday work utilizing one or more techniques. Candidate tags can be extracted from a task written description utilizing an algorithm that analyzes keywords. Candidate tags can be refined, for example by clustering utilizing a K-means approach. Candidate tags can be ranked based on an overall frequency adjusted against time, with the importance of a tag declining with time.
Vainer et al. discloses annotating contextual workspaces.  Specifically,  the prior art teaches providing user-based context to a virtual workspace includes generating a first virtual workspace viewable by a user on a graphical user interface. The virtual workspace comprises a plurality of workspace modules comprising first data aggregated from one or more data objects. The aggregated data is determined to be semantically proximate aggregated data in a second virtual workspace. User annotations assigned to the semantically-proximate aggregated data are identified. The user annotations are presented in the first virtual workplace viewable by the user.
Swamy teaches a decision support system and method, which receives user inputs comprising: at least one user criterion, and at least one user input tuning parameter representing user tradeoff preferences for producing an output; and selectively produces an output of tagged data from a clustered database in dependence on the at least one user criterion, the at least one user input tuning parameter, and a distance function; receives at least one reference-user input parameter representing the at least one reference-user's analysis of the tagged data and the corresponding user inputs, to adapt the distance function in accordance with the reference-user inputs as a feedback signal; and clusters the database in dependence on at least the distance function, wherein the reference-user acts to optimize the distance function based on the user inputs and the output, and on at least one reference-user inference.
Allen et al. discloses clustering subject matter experts based on question and answer ratings.  Specifically, the prior art discloses software that performs the following operations: (i) receiving descriptive information associated with a domain expert; (ii) receiving a question and a corresponding candidate answer for the question; (iii) determining a set of scoring features to be used to evaluate the candidate answer, wherein the set of scoring features includes: at least one scoring feature pertaining to the question, at least one scoring feature pertaining to the candidate answer, and at least one scoring feature pertaining to the descriptive information; (iv) receiving a score from the domain expert, wherein the score is based, at least in part, on the domain expert's evaluation of the candidate answer; (v) generating a feature vector based on the set of scoring features; (vi) cross-correlating the feature vector with the score; and (vii) clustering the domain expert with one or more other domain experts according to the cross-correlation, thereby creating a first cluster.
Dinh et al. discloses semi-supervised, deep-learning approach for removing irrelevant sentences from text in a customer-support system.  Specifically, during operation, the system receives a customer request. Next, the system segments the customer request into customer request sentences. The system then encodes each sentence from the customer request with information sequentially collected from the previously observed sentences. Next, the system translates the encodings to sparse probabilities that measure the importance of sentences from the customer request. The system then extracts relevant sentences from the customer request based on the importance. Next, the system forms an extracted-sentence customer request embedding from embeddings for the extracted relevant customer request sentences. The system then uses the extracted-sentence customer request embedding to select an agent response from a set of possible agent responses based on comparisons between the extracted-sentence customer request embedding and embeddings for the set of possible agent responses. Finally, the system presents the selected agent response to the customer to facilitate resolving the customer request.
Singh et al. discloses intelligent capability extraction and assignment.  Specifically, a system may include persistent storage containing representations of requests associated with a managed network. The persistent storage may include lists of capabilities associated with agents, and each request may include a textual description of a situation experienced by a user and a resolution of the situation by a particular agent. A computing device may obtain a set of requests from the persistent storage, apply an unsupervised machine learning clustering technique to textual descriptions included in the set of requests, and arrange the requests into groups such that each group contains requests including textual descriptions with at least a threshold degree of similarity to one another. The computing device may perform, for the requests in a particular group, a textual analysis on associated resolutions to identify capabilities used by agents to resolve the requests, and update the lists of capabilities to associate the capabilities with agents that used them.
Arya et al. discloses a method and apparatus for recommending business connections by receiving connection network data from multiple social networking systems defining a first plurality of entities connected to at least a first user, preprocessing a newsfeed with NLP services to identify a second plurality of entities and topics in the newsfeed, generating a business graph data structure which defines a relationships map between the first user and the first and second plurality of entities, and applying query processing services to generate a search report in response to a search query, where the search report comprises a contact panel populated with business connection recommendations from the business graph data structure which correspond to the search query, and a news panel populated with one or more newsfeed articles which correspond to the search query and which are tagged with a sentiment score and one or more entity and topic tags.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are considered allowable since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclosed, “…based on the determined intent of the demand, identifying at least one algorithm to be applied to an underlying data set, the underlying data set comprising a collected set of information from a plurality of source systems, the collected set of information identifying employment-related details associated with a plurality of persons; applying the at least one identified algorithm to the underlying data set based on a set of parameters associated with the received query to generate an updated data set from the underlying data set…,” as specified in combination by independent claims 1, 14 and 19.
When taken into context the claims as a whole were not uncovered in the prior art, even further the dependent claims 2-13, 15-18 and 20 are allowed as they depend upon the allowable independent claims 1, 14 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusions/Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CASANOVA whose telephone number is (571)270-3563. The examiner can normally be reached M-F: 9 a.m. to 6 p.m. (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JORGE A CASANOVA/Primary Examiner, Art Unit 2165